UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10–Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2014 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-187782 GLOBAL SYSTEM DESIGNS, INC. (Exact name of registrant as specified in its charter) Nevada 46-1669753 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 24123 Peachland Blvd., C-4, #106, Port Charlotte, FL 33954 (Address of principal executive offices) 941-613-9858 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] As of July 1, 2014 there were 5,825,000 shares of the issuer’s common stock, par value $0.0001, outstanding. GLOBAL SYSTEM DESIGNS, INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED MAY 31, 2014 TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 17 ITEM 4. CONTROLS AND PROCEDURES 17 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 17 ITEM 1A. RISK FACTORS 18 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 18 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 18 ITEM 4. MINE SAFETY DISCLOSURES 18 ITEM 5. OTHER INFORMATION 18 ITEM 6. EXHIBITS 18 SIGNATURES 19 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission (the "SEC"), and should be read in conjunction with the audited financial statements and notes thereto contained in our company's Annual Report on Form 10-K filed with the SEC on February 28, 2014. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the periods presented have been reflected herein. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year ended November 30, 2014. INDEX TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS For the Period of November 27, 2012 (Date of Inception) to May 31, 2014: (Unaudited) Page Consolidated Balance Sheets 4 Consolidated Statements of Operations and Comprehensive Loss 5 Consolidated Statements of Stockholders' Equity 6 Consolidated Statements of Cash Flows 7 Notes to the Consolidated Financial Statements 8 3 GLOBAL SYSTEM DESIGNS, INC. (A Development Stage Company) Consolidated Balance Sheets May 31, November 30, (Unaudited) ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, less allowance of $0 Prepaid expenses Total current assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Current Liabilities Accounts Payable and accrued liabilities $ $ Total current liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (NOTE 7) - - STOCKHOLDERS' EQUITY Preferred stock, 15,000,000 shares authorized; par value $0.0001, none issued and outstanding - - Common stock, 100,000,000 shares authorized; par value $0.0001, 5,825,000 shares issued and outstanding Additional paid-in capital Deficit accumulated during the development state ) ) Accumulated other comprehensive loss ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes to the consolidated financial statements are an integral part of these statements. 4 GLOBAL SYSTEM DESIGNS, INC. (A Development Stage Company) Consolidated Statements of Operations (Unaudited) November 27, 2012 (inception) through Three Months Ended May 31, Six Months Ended May 31, May 31, REVENUE $ $ - $ $ - $ OPERATING EXPENSES General and administrative Professional fees Total Operating Expenses Net loss from operations ) Other Income and Expense - Provision for income taxes - Net Loss $ ) $ ) $ ) $ ) $ ) Other Comprehensive Income (Loss): Foreign currency translation adjustments - ) - ) Total Comprehensive Loss $ ) $ ) $ ) $ ) $ ) Basic loss per share $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding The accompanying notes to the consolidated financial statements are an integral part of these statements. 5 GLOBAL SYSTEM DESIGNS, INC. (A Development Stage Company) Consolidated Statements of Stockholders' Equity Period From November 27, 2012 (Inception) To May 31, 2014 Common Stock Additional Paid in Deficit Accumulated During the Development Accumulated Other Comprehensive Total Stockholders' Shares Amount Capital Stage Loss Equity Balance as of November 27, 2012 (Inception) - $ - $ - $ - $ - $ - Founders' shares issued at $0.001 per share 95 - - Net loss - - - ) - ) Balance, November 30, 2012 95 ) - - Founders' shares issued at $0.002 per share - - Common shares issued for cash at $0.02 per share - - Foreign currency translation adjustments ) ) Net loss - - - ) - ) Balance, November 30, 2013 $ $ $ ) $ ) $ Foreign currency translation adjustments - ) ) Net loss (unaudited) - - - ) - ) Balance, May 31, 2014 (unaudited) $ $ $ ) $ ) $ The accompanying notes to the consolidated financial statements are an integral part of these statements. 6 GLOBAL SYSTEM DESIGNS, INC. (A Development Stage Company) Consolidated Statements of Cash Flows (Unaudited) November 27, 2012 (inception) through Six Months Ended May 31, May 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Other comprehensive income (loss) ) - ) Changes in operating activities: Accounts receivable - ) Prepaid expenses - ) Accounts payable and accrued liabilities ) Net cash used in operating activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Net cash used in Investing Activities - - - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of common stock - Net Cash Provided by Financing Activities - Effect of exchange rate changes on cash and cash equivalents - Net decrease in cash and cash equivalents ) Cash and cash equivalents, beginning of period - - Cash and cash equivalents, end of period $ $ $ Supplemental Cash Flow Disclosure: Cash paid for interest $ - $ - $ - Cash paid for income taxes $ - $ - $ - The accompanying notes to the consolidated financial statements are an integral part of these statements. 7 GLOBAL SYSTEM DESIGNS, INC. (A Development Stage Company) Notes to the Financial Statements May 31, 2014 (Unaudited) NOTE 1 - ORGANIZATION AND DESCRIPTION OF BUSINESS Global System Designs, Inc. (the “Company”) is a Nevada corporation incorporated on November 27, 2012.It is based in Port Charlotte, FL, USA.The accounting and reporting policies of the Company conform to accounting principles generally accepted in the United States of America, and the Company’s fiscal year end is November 30. The Company is a development stage company that intends to operate as an educational and consulting services business focused on green home construction and renovation projects.The Company will produce clear technically sound information products focused on: selecting building materials and products, evaluating and hiring contractors, and carrying out energy efficiency upgrades, repairs, and other construction and renovation projects.The Company will offer consulting services in the areas of building plan evaluation, contract preparation, and research.To date, the Company’s activities have been generally limited to its formation and the raising of equity capital. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Unaudited Interim Financial Statements The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America for interim financial information and with the instructions to Form 10-Q and Regulation S-X.Accordingly, the financial statements do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments consisting of normal recurring entries necessary for a fair statement of the periods presented for: (a) the financial position; (b) the result of operations; and (c) cash flows, have been made in order to make the financial statements presented not misleading.The results of operations for such interim periods are not necessarily indicative of operations for a full year. Development Stage Company The Company is a development stage company as defined by section ASC 915, “Development Stage Entities.”The Company is still devoting substantially all of its efforts to establishing the business and its planned principal operations have recently commenced, however revenues produced are not significant.All losses accumulated since inception have been considered as part of the Company's development stage activities. Basis of Consolidation These financial statements include the accounts of the Company and its wholly-owned Canadian subsidiary, Global System Designs Inc. All material intercompany balances and transactions have been eliminated. Basis of Presentation These consolidated financial statements and related disclosures have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”). The Financial Statements have been prepared using the accrual basis of accounting in accordance with Generally Accepted Accounting Principles (“GAAP”) of the United States. 8 Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements. The estimates and judgments will also affect the reported amounts for certain revenues and expenses during the reporting period. Actual results could differ from these good faith estimates and judgments. Cash and Cash Equivalents Cash and cash equivalents include cash in banks, money market funds, and certificates of term deposits with maturities of less than three months from inception, which are readily convertible to known amounts of cash and which, in the opinion of management, are subject to an insignificant risk of loss in value.The Company had $17,086 and $22,971 in cash and cash equivalents as of May 31, 2014 and November 30, 2013, respectively. Net Loss per Share of Common Stock The Company has adopted ASC Topic 260, “Earnings per Share,” (“EPS”) which requires presentation of basic EPS on the face of the income statement for all entities with complex capital structures and requires a reconciliation of the numerator and denominator of the basic EPS computation.In the accompanying financial statements, basic earnings (loss) per share is computed by dividing net loss by the weighted average number of shares of common stock outstanding during the period. The following table sets forth the computation of basic earnings per share, for the periods ended May 31, 2014 and 2013: Three Months Ended May 31, Six Months Ended May 31, Net loss $ ) $ ) $ ) $ ) Weighted average common shares issued andoutstanding (Basic) Net loss per share, Basic $ ) $ ) $ ) $ ) The Company has no potentially dilutive securities, such as options or warrants, currently issued and outstanding. Concentrations of Credit Risk The Company’s financial instruments that are exposed to concentrations of credit risk primarily consist of its cash and cash equivalents and related party payables it will likely incur in the near future. The Company places its cash and cash equivalents with financial institutions of high credit worthiness. At times, its cash and cash equivalents with a particular financial institution may exceed any applicable government insurance limits. The Company’s management plans to assess the financial strength and credit worthiness of any parties to which it extends funds, and as such, it believes that any associated credit risk exposures are limited. Financial Instruments The Company follows ASC 820, “Fair Value Measurements and Disclosures”, which defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date.ASC 820 also establishes a fair value hierarchy that distinguishes between (1)market participant assumptions developed based on market data obtained from independent sources (observable inputs) and (2)an entity’s own assumptions about market participant assumptions developed based on the best information available in the circumstances (unobservable inputs). The fair value hierarchy consists of three broad levels, which gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). The three levels of the fair value hierarchy are described below: 9 Level 1 Level 1 applies to assets or liabilities for which there are quoted prices in active markets for identical assets or liabilities. Level 2 Level 2 applies to assets or liabilities for which there are inputs other than quoted prices that are observable for the asset or liability such as quoted prices for similar assets or liabilities in active markets; quoted prices for identical assets or liabilities in markets with insufficient volume or infrequent transactions (less active markets); or model-derived valuations in which significant inputs are observable or can be derived principally from, or corroborated by, observable market data. Level 3 Level 3 applies to assets or liabilities for which there are unobservable inputs to the valuation methodology that are significant to the measurement of the fair value of the assets or liabilities. Share-based Expenses ASC 718 “Compensation – Stock Compensation” prescribes accounting and reporting standards for all share-based payment transactions in which employee services are acquired.Transactions include incurring liabilities, or issuing or offering to issue shares, options,and other equity instruments such as employee stock ownership plans and stock appreciation rights.Share-based payments to employees, including grants of employee stock options, are recognized as compensation expense in the financial statements based on their fair values. That expense is recognized over the period during which an employee is required to provide services in exchange for the award, known as the requisite service period (usually the vesting period). The Company accounts for stock-based compensation issued to non-employees and consultants in accordance with the provisions of ASC 505-50, “Equity – Based Payments to Non-Employees.” Measurement of share-based payment transactions with non-employees is based on the fair value of whichever is more reliably measurable: (a) the goods or services received; or (b) the equity instruments issued. The fair value of the share-based payment transaction is determined at the earlier of performance commitment date or performance completion date. No share-based expenses were recorded from November 27, 2012 (inception) to May 31, 2014. Advertising Costs The Company follows ASC 720, Advertising Costs, and expenses costs as incurred.Advertising expense totaled $0 for the periods ending May 31, 2014 and 2013. Foreign Currency Translations The Company’s functional and reporting currency is the U.S. dollar. Our subsidiary’s functional currency is the Canadian dollar. All transactions initiated in Canadian dollars are translated into U.S. dollars in accordance with ASC 830-30, “Translation of Financial Statements,” as follows: (i) Monetary assets and liabilities at the rate of exchange in effect at the balance sheet date. (ii) Equity at historical rates. (iii) Revenue and expense items at the average rate of exchange prevailing during the period. 10 Adjustments arising from such translations are deferred until realization and are included as a separate component of stockholders’ equity as a component of comprehensive income or loss.Therefore, translation adjustments are not included in determining net income (loss) but reported as other comprehensive income. For foreign currency transactions, the Company translates these amounts to the Company’s functional currency at the exchange rate effective on the invoice date.If the exchange rate changes between the time of purchase and the time actual payment is made, a foreign exchange transaction gain or loss results which is included in determining net income for the period.No significant realized exchange gains or losses were recorded from November 27, 2012 (inception) to May 31, 2014. Related Parties The Company follows ASC 850, “Related Party Disclosures,” for the identification of related parties and disclosure of related party transactions. See Note 6. Commitments and Contingencies The Company follows ASC 450-20, “Loss Contingencies,” to report accounting for contingencies. Liabilities for loss contingencies arising from claims, assessments, litigation, fines and penalties and other sources are recorded when it is probable that a liability has been incurred and the amount of the assessment can be reasonably estimated.There were no commitments or contingencies as of May 31, 2014 and November 30, 2013. Recent Accounting Pronouncements Management has considered all recent accounting pronouncements issued since the last audit of its financial statements. The Company’s management believes that these recent pronouncements will not have a material effect on the Company’s financial statements. NOTE 3 - GOING CONCERN The accompanying financial statements have been prepared assuming that the Company will continue as a going concern, which contemplates the realization of assets and the liquidation of liabilities in the normal course of business.As of May 31, 2014, the Company has a net loss from operations of $14,506, an accumulated deficit of $33,700 and has earned only limited revenues since inception.The Company intends to fund the bulk of its operations through equity financing arrangements, which may be insufficient to fund its capital expenditures, working capital and other cash requirements for the year ending November 30, 2014. The ability of the Company to emerge from the development stage is dependent upon, among other things, obtaining additional financing to continue operations, and development of its business plan.In response to these problems, management intends to raise additional funds through public or private placement offerings. These factors, among others, raise substantial doubt about the Company’s ability to continue as a going concern.The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. NOTE 4 - EQUITY Preferred Stock The Company has authorized 15,000,000 preferred shares with a par value of $0.0001 per share.The Board of Directors are authorized to divide the authorized shares of preferred stock into one or more series, each of which shall be so designated as to distinguish the shares thereof from the shares of all other series and classes. There were no preferred shares issued and outstanding as of May 31, 2014 and November 30, 2013. 11 Common Shares The Company has authorized 100,000,000 shares of common stock with a par value of $0.0001 per share.Each share of common stock entitles the holder to one vote, in person or proxy, on any matter on which action of the stockholders of the corporation is sought. From inception (November 27, 2012) to May 31, 2014, the Company has issued a total of 5,825,000 shares of common stock for $55,700 cash, as follows: · On November 27, 2012, the Company issued to its founder 950,000 shares of common stock at $0.001 per share for $950. · On January 8, 2013, the Company issued to its founders 2,375,000 shares of common stock at $0.002 per share for $4,750. · During March 2013, the Company issued to unaffiliated investors, 725,000 shares of common stock at $0.02 per share for $14,500. · On August 13, 2013, the Company issued to unaffiliated investors, 1,775,000 shares of common stock at $0.02 per share for $35,500. The Company has no stock option plan, warrants or other dilutive securities. NOTE 5 - PROVISION FOR INCOME TAXES The Company provides for income taxes under ASC 740, “Income Taxes.” Under the asset and liability method of ASC 740, deferred tax assets and liabilities are recorded based on the differences between the financial statement and tax basis of assets and liabilities and the tax rates in effect when these differences are expected to reverse. A valuation allowance is provided for certain deferred tax assets if it is more likely than not that the Company will not realize tax assets through future operations. The provision for income taxes differs from the amounts which would be provided by applying the statutory federal income tax rate of 34% to the net loss before provision for income taxes for the following reasons: May 31, May 31, Income tax expense at statutory rate $ ) $ ) Valuation allowance Income tax expense per books $
